DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1-2, 21-27, 29-34, 39-43 are currently pending. Claims 2, 21-22 and 33-34 have been withdrawn as being drawn to a non elected invention. Claims 1, 23-27, 29-32, 39-43 are currently rejected. This office action is in response to the amendment filed on 05/25/2022. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


3.	Claim(s) 1, 23, 29, 39 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2008/0214405 A1).
Concerning claim 1, 39 Chen teaches a method of preparing a molecular imprinted polymer (paragraph 0001) which is indicated to include a polymerization of ethylene glycol dimethacrylate as a crosslinker, dimethyl formamide as a porogen solvent, atrazine as a template molecule and a functional monomer (paragraph 0034 and Table 1). The resulting polymer was ground sieved and sedimented in acetone, and then an herbicide solution in water was filtered though the polymer and eluted with 90 % methanol containing 10mM HCL (paragraph 0035) which would result in removing the atrazine template. The functional monomers are indicated to be monomers that interact with a template, through electrostatic, hydrophobic van der Waals forces, dipole dipole interactions and/or reversible covalent bonds (paragraph 0005) and which preferably interact with the template though non covalent interactions (paragraph 0019) which indicates that the monomer comprises a monomer non-covalent bonding site which is complementary to said template non-covalent bonding site. Chen indicates a technique for rapid development and optimization of molecularly imprinted polymers which includes design of a virtual library of functional monomers which, and screening of their interaction with a template molecule such that the group of  functional monomers should be able to interact with the template (paragraph 0007) design of a molecular model of the template using molecular mechanical methods and then screening the virtual library of the functional monomer for their ability to form molecular complex with the template. Monomers having the highest biding score represent the best candidates for polymer preparation (paragraph 0009). The binding score was indicated to be the binding interactions between the functional monomer and the template molecules (paragraph 0026) and was given in a unit of kcal/mol (paragraphs 027-0031) which would correspond to the energy of formation of the complex between the monomer and the template. 
The step of providing a virtual library of functional monomers and screening of their interaction with a template molecule corresponds to the claimed step of providing a group of monomers having one or more monomer non-covalent bonding sites which are complementary to the template non-covalent bonding sites. The step of comparing different binding scores of functional monomer therefore corresponds to the claimed step of assessing the energy of formation of the complex formed between each monomer of the group of monomers and the template. 
Chen indicates that  after screening of the virtual library of functional monomer for their ability to form molecular complex with the template, the functional monomers or monomer having the highest energy of formation with the template are placed around the template and using molecular mechanic to simulate the prearrangement of the functional monomer with the template in the monomer mixture prior to polymerization (paragraph 0010) at the end of the program  the number and position of the functional monomers are examiner and the type of quantity of the monomers participating  in the complex with the template indicate the type and ratio of the template and monomers in an optimized MIP composition.  This is indicated to evaluate the quantity of the monomer units which should be used in complexation with the template (paragraph 0022) and results from the optimization of the energy of formation of the complex of the monomers and template (paragraph 0032-0033) . This step corresponds to assessing the energy of formation of the complex formed between the template and a varying number of the monomers and selecting the ratio of monomers to template using the energy of formation of the complex as a factor in the selection and additionally the selecting of the selected monomer from the number of monomers using the energy formation of the complex as a factor in the selection.  The calculation of the energy of formation of a complex as indicated to be assessed using molecular modelling of the complex (paragraphs 0032 0026 0020-0022). As such Chen teaches all of the limitations of the claimed method.
Concerning claim 23 Chen teaches that the template is atrazine and that the monomer used can include itaconic acid and acrylic acid (paragraph 0034 Table 1).  Atrazine is a traizine compound which includes 2 NH groups.  This structure would form a hydrogen bond with the COOH groups which are found in itaconic acid and acrylic acid. As such the template an monomer comprise complementary hydrogen bonding sites
Concerning claim 29 Chen further teaches that the functional monomer that is used can include acrylic acid (paragraph 0034 Table 1) which has the claimed structure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claim 1, 23-27, 29-31, 39, 41 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (US 2002/0198349) in view of Wu (Wu et al “Study properties of molecular imprinting polymer using a computational approach” Analyst May 16 2003  128 944-949).
Concerning claim 1 Norton teaches a polymerization process which includes making a molecularly imprinted polymer having a desired specificity to a compounds including proving  a monomer template reaction mixture having at least one porogen (paragraph 0020 and 0116) and that the monomer includes a crosslinking monomer and a functional monomer (paragraph 0023 and 0103) polymerizing the mixture (paragraph 0020) and extracting the template molecule form the molecularly imprinted polymer(paragraph 0021 and 0145). 
Norton further teaches that the interactions between monomer and template are desirably very specific in the form of many non covalent interaction or reversible covalent interaction because the specificity of the initial interaction between monomer and template dramatically affect the specificity of the created MIP (paragraph 0072). Norton also teaches that functional monomer are preferably selected form the group  consisting of free radical polymerizable monomers, such as vinyl containing monomer  and more preferably are selected form the group of acrylics methacrylic and styrenes with particularly examples of methacrylic acid vinyl pyridine and styrene (paragraph 0105)
Norton does not specifically teach the claimed methods of selecting the monomer or the ratio of monomer to template. Norton does indicate that the selection of the functional monomer is based on the desired functional groups to interact with the template molecule (paragraph 0109)
Wu is drawn to improving the performance of a molecular imprinting polymer system (abstract). Wu teaches that computational theory and molecular modelling software can be used to improve the selectivity of a Molecularly imprinted polymer (pg 944 Column 2 paragraph 2). 
Wu teaches that computer simulation is used to simulate monomer template interaction and to calculate the interaction energy between templates and monomer (pg 945 column 2 paragraph 6). First several possible conformation of templates, functional monomers and template monomer complex’s where optimized (pg 945 column 2 paragraph 6).  This would be considered to be providing a group of monomers having one or more non-covalent bonding sites which are complementary to the non covalent bonding sites of the template, as functional monomers in the field of MIP would be monomers having one or more non-covalent bonding sites which are capable of bonding with the template.  The interaction energy was calculated as the energy of the template monomer complex which has subtracted from it the energy of the template and the energy of the monomers (pg 946 column 1 paragraph 1). This would correspond to the claimed energy of formation of the monomer template complex.  As the energy of formation of a complex is indicated to be formed by computer simulation which models the molecules and interactions between molecules the energy of formation of a complex would be considered to be determined by using molecular modelling of the complex. As such this corresponds to the claimed step of assessing the energy of formation of the complex formed between each monomer of the group of monomers and the template. 
Wu indicates that the capacity factor of molecularly imprinted depending on the template monomer interaction as was indicated by the computer simulation., and that strong molecular imprinting effect mainly depended on a strong template monomer interaction as indicted by the calculated interaction energy or claimed energy of formation (pg 946 column 2 paragraphs 1 and 2)
Additionally Wu teaches that that complexes composed of one template and two functional monomers but also complex’s composed of other compositions can be examined by the computer simulation and indicates the comparison between the interaction energy of 1:1 complexes and 1:2 complexes (pg 948 column 1 5 and Table 8).  This indicates that the amount of the monomers used to form the complex can be compared just as the functional monomers can be and corresponds to the claimed step of assessing the energy of formation of the complexes formed between the template and a varying number of the monomers. 
Wu further teaches that the computer simulation can be used as an effective evaluation method for a MIP system and can be useful for finding a suitable functional monomer for a given template (pg 948 column 2 paragraph 2) and indicates that the use of the computer simulation can reduce experimental times and easily tell which template can express strong imprinting effect among its analogues (pg 945 column 1 paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton to include the computer simulation steps of Wu concerning monomers and monomer template complexes and use the energy of formation of complexes as resulting from computer simulation of Wu as a factor in the selection of the functional monomer and the ratio of monomer to template because Wu teaches that these computer simulations are useful in helping to predict the different interaction energies of monomer template complexes having different monomers or ratios of monomers to template, that the higher the interaction energies the stronger the molecular imprinting effect and that the computer simulation involving the claimed selection steps is useful for finding suitable functional monomers for a given template and can reduce experimental times. 
Concerning claim 23 Norton further teaches that a factor in the selection of the template molecular is the ability of the template molecule to interact with crosslinking and functional monomer via non covalent interactions such as hydrogen bonds (paragraph 0090). The exemplary monomers of Norton includes of methacrylic acid and vinyl pyridine (paragraph 0105) both of which are known to be able to form hydrogen bonds. Additionally Norton indicates that templates which can be used includes many different hydroxylated compounds  (paragraph 0099), and hydroxyl groups are also know to be able to interact by hydrogen bonding. 
It would have been obvious to one of ordinary skill in the art to select a monomer and a template that have complementary hydrogen bonding in the method of Norton in in view of Wu because Norton teaches that hydrogen bonding is an example of the interaction between the monomer and the template and teaches monomers and templates that are capable of forming hydrogen bonds. 
Concerning claim 24 and 27 Norton teaches that the template can be a hydoxylated ring compound such as phenol parahydroxy benzoic acid or hydroxyl styrene (paragraph 0099) each of which would comprise a phenolic hydroxyl group and a pi pi bonding site which is the aromatic ring of a phenol. 
IT would have been obvious to one of ordinary skill in the art at the time of filling to use a template with the indicated bonding sites in the method of Norton in view of Wu because Norton teaches examples of templates which have the claimed bonding sites. 
Concerning claim 25 Norton teaches that examples of the monomer which can be used include vinyl pyridine (paragraph 0105) which includes a hydrogen bonding site which is a pyridine nitrogen. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to use the monomer having a hydrogen bonding site which is a pyridine nitrogen because Norton teaches an example of a monomer of vinyl pyridine which has a hydrogen bonding site which is a pyridine nitrogen. 
Concerning claim 26 Norton teaches that examples of the monomer which can be used include styrene and vinyl pyridine (paragraph 0105) and also teaches that the template can be a hydoxylated ring compound such as phenol parahydroxy benzoic acid or hydroxyl styrene as well as other aromatic compound (paragraph 0099). Pi Pi stacking is a known non covalent interaction between aromatic rings. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a template and a monomer which comprise complementary pi pi bonding sites for pi pi stacking  in the method of Norton in view of Wu because Norton teaches that there are exemplary aromatic and benzene rings in both the monomer and the template and when these aromatic rings are used together they would result in the indicated complementary pi pi bonding sites.
Concerning claim 29 Norton further teaches that the exemplary functional monomers are preferably selected form the group consisting of free radical polymerizable monomers, such as vinyl containing monomer and more preferably are selected form the group of acrylics methacrylic and styrenes with particularly examples of methacrylic acid vinyl pyridine and styrene (paragraph 0105). 
Each of the exemplary monomer of methacrylic acid, vinyl pyridine and styrene fit within the claimed structure of the claimed monomer. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers because Norton teaches exemplary monomers that all fit within the claimed chemical structure. 
Concerning claim 30 Norton teaches that the template can be a hydroxylated ring compound such as phenol parahydroxy benzoic acid or hydroxyl styrene as well as other hydroxylated compound (paragraph 0099) and other specific examples of hydroxylated compounds includes genistein which has 3 OH groups, daidzein which has 2 OH groups, glycitien which has 2 Oh groups (paragraphs 0153 and 0149) as well as estradiol benzoate which includes one hydroxyl group (paragraph 0160). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use templates that have the claimed number of hydroxyl groups in the method of Norton in view of Wu because Norton teaches examples of templates that have the claimed number of hydroxyl groups. 
Concerning claim 31 Norton further teaches that the template can be a flavone (paragraph 0099). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use templates that is a flavone in the method of Norton in view of Wu because Norton teaches that the template can be a flavone.  
Concerning claim 39 Norton further teaches the MIP is made using one or more functional monomers  and one or more crosslinking monomers (paragraph 0103) and that a preferred crosslinking monomer is ethylene glycol dimethacrylate (paragraph 0108). A preferred functional monomer is indicated to include vinyl pyridine (paragraph 0105) which when used in the examples is indicated to be 4-vinylpyridien (paragraph 0175). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed  combination of 4-vinylpyridine and ethylene glycol dimethacrylate because each of these compounds are among the preferred the preferred compounds that Norton teaches to be used as a functional monomer or a crosslinking agent and therefor it would be obvious to use them together. 
Concerning claim 41 Norton further teaches that after the extraction of the  template form the molecularly imprinted polymer there can be steps of contacting the molecularly imprinted polymer with a sample comprising a target analyte  (paragraph 0052) which would result in separating  a part of the sample from the rest of the sample as the analyte is indicated to become attached to the molecularly imprinted polymer as separation from the MIP of the target analyte is then performed (paragraph 0053). In particular this is indicated to be used for separating isoflavones from plant materials (paragraph 0154 and 0158). This corresponds to the claimed method step of at least partially separating components of a sample comprising multiple components including exposing the sample to a molecularly imprinted polymer made by the claimed method. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to include the indicated separation step because Norton teaches that the molecularly imprinted polymer can be used for a purpose of separating a compound from a sample and teaches the method of doing so which corresponds to the claimed method. 
Concerning claim 43 Norton further teaches that isoflavones in soybean whey which can be used for templates of the MIP and for being separated from a sample have a structure of (paragraph 0149 0159)

    PNG
    media_image1.png
    176
    316
    media_image1.png
    Greyscale

Examples of which include includes genistein which has R1=OH R2=H R3=OH and R=OH, daidzein which hasR1=OH R2=HR3=H and R4=OH, and glycitien which has R1=OH Rr=OCH3 R3=H and R4=OH (paragraphs 0153).  All of these compounds include a phenolic hydroxyl group. 
It would have been obvious to one of ordinary skill in art to use the claimed target compound in the method of Norton in view of Wu because Norton teaches that these are exemplary compounds that can be separated from the sample.
5.	Claims 32 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (US 2002/0198349) in view of Wu (Wu et al “Study properties of molecular imprinting polymer using a computational approach” Analyst May 16 2003  128 944-949) as applied to claims 1 and 35 above, and further in view of Zhuang (Zhuang, Xiaolei et al, “Selective on-line Extraction of transresveratrol and Emodin from Polygonum cuspidatum using molecularly imprinted polymer” September 2008 Journal of Chromatographic Science, Vol 46 pg 739-742).
Concerning claim 32 Norton in view of Wu teaches the method of claim 1 as is indicated in the discussion provided above. 
Norton in view of Wu does not specifically teach one of the indicated template or target molecules. 
Norton does teach that useful templates includes aromatic molecules and hydroxylated ring compound and polyhydroxylated small molecules and that useful templates are not limited to those listed (paragraph 0099). 
Zhuang is drawn to the making and use of molecularly imprinted polymers (abstract) and teaches that trans resveratrol is an active compound in a traditional Chinese medicine and that to study the pharmacological mechanism or to develop new pharmaceutical trans resveratrol must be extracted from polygonum cuspidatum (pg 739 column 1 paragraph 1). This separation can be performed by a molecularly imprinted polymer having trans resveratrol as a template (pg 739 column 2 paragraph 3). 
	Trans resveratrol  is a molecule having a structure of (pg 740 column 1 Figure 1)

    PNG
    media_image2.png
    178
    304
    media_image2.png
    Greyscale
. 
This compound would fit within the broad template groups of Norton as it is an aromatic molecule, which is a hydroxylated ring compound and is a polyhydoxylated small molecule. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to use the resveratrol template of Zhuang for the purpose of providing a known template which is within the structure of the templates of Norton for which there is a need of molecularly imprinted polymers in order to provide a useful separation method. 
Concerning claim 42 Norton in view of Wu teaches the method of claim 35 as is indicated in the discussion above. 
Norton in view of Wu does not specifically teach the claimed method steps. 
Norton does teach that narrow particle size distribution can be produced by the polymerization method used and that overall narrow particle size distribution can provide more uniform packing when the molecularly imprinted polymers are used for column adsorption which leads to more homogeneous  flow profile with in the column (paragraph 0140). 
Zhuang teaches a separation method where a column with molecularly imprinted polymer is used as the packaging material in a high performance liquid chromatography extraction. Different solutions were used as the mobile phase to separate the target compounds form the matrix of the extract sample which was injected into the column after which the fractions of the target compounds were collected (pg 740 column 2 paragraph 2). This corresponds to the claimed steps of preparing a chromoatographic column comprising the MIP, passing the sample though the column and collecting fractions of the sample form the column. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to include the separation steps of Zhuang that include a chromatographic column for the purpose of providing a useful and well known technique that provides a useful amount of separation of a biological compound from an extract using Molecularly imprinted polymers especially given Nortons indication that column absorption methods are known. 


6.	Claim 1, 23, 25, 29, 39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinfeld (WO 2007 096135 A1; all citations refer to US 2010/0036188 A1 which is used as an English language translation of the WO document) in view of Wu (Wu et al “Study properties of molecular imprinting polymer using a computational approach” Analyst May 16 2003  128 944-949).
Concerning claim 1 Steinfeld teaches a method of making a molecular imprinted polymer (paragraph 0027) which includes providing a template molecule dissolved in a porogen to that a functional monomer interacts with the template (paragraph 0028) thereby indicating that the monomer and the template have complementary non covalent bonding sites, followed by a polymerization step with a crosslinker (paragraph 0029) and finally washing out the template molecule (paragraph 0030). 
Steinfeld teaches a list of possible functional monomers which can be used (paragraph 0032). 
Steinfeld teaches that the specific absorption of the target molecule is results of the defined molecular recognition mechanisms and specific binding interactions (paragraph 0005) and that polymerization of the monomer in a complex would result in the MIP having a network of cavities of a defined size and specific binding sites and binding patterns and defined spacings (paragraph 0029) which would result in the indicated desired specificity.  
Steinfeld does not specifically teach the claimed methods of selecting the monomer or the ratio of monomer to template. 
Wu is drawn to improving the performance of a molecular imprinting polymer system (abstract). Wu teaches that computational theory and molecular modelling software can be used to improve the selectivity of a Molecularly imprinted polymer (pg 944 Column 2 paragraph 2). 
Wu teaches that computer simulation is used to simulate monomer template interaction and to calculate the interaction energy between templates and monomer (pg 945 column 2 paragraph 6). First several possible conformation of templates, functional monomers and template monomer complex’s where optimized (pg 945 column 2 paragraph 6).  This would be considered to be providing a group of monomers having one or more non-covalent bonding sites which are complementary to the non covalent bonding sites of the template, as functional monomers in the field of MIP would be monomers having one or more non-covalent bonding sites which are capable of bonding with the template.  The interaction energy was calculated as the energy of the template monomer complex which has subtracted from it the energy of the template and the energy of the monomers (pg 946 column 1 paragraph 1). This would correspond to the claimed energy of formation of the monomer template complex.  As the energy of formation of a complex is indicated to be formed by computer simulation which models the molecules and interactions between molecules the energy of formation of a complex would be considered to be determined by using molecular modelling of the complex. As such this corresponds to the claimed step of assessing the energy of formation of the complex formed between each monomer of the group of monomers and the template. 
Wu indicates that the capacity factor of molecularly imprinted depending on the template monomer interaction as was indicated by the computer simulation., and that strong molecular imprinting effect mainly depended on a strong template monomer interaction as indicted by the calculated interaction energy or claimed energy of formation (pg 946 column 2 paragraphs 1 and 2)
Additionally Wu teaches that that complexes composed of one template and two functional monomers but also complex’s composed of other compositions can be examined by the computer simulation and indicates the comparison between the interaction energy of 1:1 complexes and 1:2 complexes (pg 948 column 1 5 and Table 8).  This indicates that the amount of the monomers used to form the complex can be compared just as the functional monomers can be and corresponds to the claimed step of assessing the energy of formation of the complexes formed between the template and a varying number of the monomers. 
Wu further teaches that the computer simulation can be used as an effective evaluation method for a MIP system and can be useful for finding a suitable functional monomer for a given template (pg 948 column 2 paragraph 2) and indicates that the use of the computer simulation can reduce experimental times and easily tell which template can express strong imprinting effect among its analogues (pg 945 column 1 paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Steinfeld to include the computer simulation steps of Wu concerning monomers and monomer template complexes and use the energy of formation of complexes as resulting from computer simulation of Wu as a factor in the selection of the functional monomer and the ratio of monomer to template because Wu teaches that these computer simulations are useful in helping to predict the different interaction energies of monomer template complexes having different monomers or ratios of monomers to template, that the higher the interaction energies the stronger the molecular imprinting effect and that the computer simulation involving the claimed selection steps is useful for finding suitable functional monomers for a given template and can reduce experimental times. 
Concerning claim 23 Steinfeld teaches that interactions between the target compound and the cavities of the molecularly imprinted polymer can be by interactions such as hydrogen bonds (paragraph 0005). The monomers that are indicated to be used to make the molecularly imprinted polymer include those such as acrylic acid and methacrylic acid (paragraph 0032) which are known to be able to make hydrogen bonds. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a template and a monomer that have complementary hydrogen bonding sites in the method of Steinfeld in view of Wu because Steinfled teaches that interactions between the polymer formed from the monomer and the target molecule used as a template can be hydrogen bonds and teaches examples of monomers that are known to form hydrogen bonds. 
Concerning claim 25 Steinfeld further teaches that the monomer which can be used to make the molecularly imprinted polymer can include those that have hydrogen bonding sites which are a pyridine nitrogen such as vinyl pyridine (paragraph 0032). 
Concerning claim 29 Steinfeld further teaches that the monomer which is used to make the molecularly imprinted polymer can be monomers such as acrylic acid, methacrylic acid, vinyl pyridines, styrene, and vinyl anthracene (paragraph 0032) all of which fit within the claimed structures. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers in the method of Steinfeld in view of Wu because Steinfeld teaches examples of monomers having the claimed structure. 
Concerning claim 39 Steinfeld further teaches that the molecularly imprinted polymer includes a functional monomer and a crosslinker (paragraphs 0028-0029) that the crosslinkers which can be used can include examples such a ethylene glycol dimethacrylate (paragraph 0033) and that the functional monomer can include vinyl pyridines (paragraph 0032). It should be noted that the indication of vinyl pyridines would include specific stereo isomers such as 4-vinyl pyridine. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed combination of 4-vinyl pyridine and ethylene glycol dimethacrylate together in the Molecularly imprinted polymer of Steinfeld in view of Wu because Steinfeld teaches that a crosslinker and a functional monomer are used together and then gives examples of the functional monomer which includes 4-vinyl pyridine and examples of the crosslinker which includes ethyleneglycol dimethacrylate and so it would be obvious to use the compounds together. 
Concerning claim 41 Steinfeld further teaches that method of contacting an effluent with a molecularly imprinted polymer an thereby absorbing at least one compound or a degradation product thereof (paragraph 0004, 0007 claim 5) which would result in the claimed method of a separating at a compound in a sample having multiple components.  
6.	Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2008/0214405 A1) in view of Dong (Dong, Wenguo et al “A computational and experimental investigation between the template molecule and the functional monomer used in the molecularly imprinted polymer” 2005 Analytica Chimica Acta 542 pg 186-192) and Ogawa (Ogawa, Tazuko et al “Screening of Bitterness-Suppressing Agents for Quinine: The Use of Molecularly Imprinted Polymers” February 2005, Journal of Pharmaceutical Sciences Vol 94 No 2 pg 353-362).
Concerning claim 40 Chen teaches the method of claim 1 as is indicated above. 
Chen does not teach that the energy of formation of a complex is assessed using molecular modelling of the complex and by carrying out NMR spectroscopy on the complex. 
Dong is drawn to molecular imprinting and teaches the investigation of the binding energy of a template and monomer complex, corresponding the energy of formation of the complex, by means of a molecular modelling approach (pg 187 column 1 paragraphs 1-2). Dong also teaches that the binding energy can be investigated by means of NMR to study the hydrogen bonding between the template and the monomer (pg 187 column 2 paragraph 3) and that NMR can be used to measure the strength the hydrogen bonds formed between the template molecule and the functional monomers (pg 190 column 1 paragraph 1) and that the hydrogen bonding  as determined by NMR was used as an index to reflect the magnitude of molecular interaction between the template and the monomer (pg 191 column 1 paragraph 2) and as such would correspond to the energy of formation of the monomer template complex. 
Ogawa is drawn to molecularly imprinted polymers and uses molecular modeling to determine the stoichiometry of the amount of monomer to template required to form a complex (pg 355 column 2 paragraph 6, pg 356 column 1 paragraph 1 and column 2 paragraph 2). Qgawa further teaches that the interaction between the template and the monomer was investigated using NMR spectroscopy, while the concentration of template was fixed while the concentration of monomer was varied in order to evaluate their interaction, and that this is used to determine the stoichiometry ratio of the monomer to template which is required to form the stable complex (pg 356 column 2 paragraph 2). This corresponds to determining the binding energy of different complexes of the monomer and template having different ratios of monomers to template. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use NMR spectroscopy in combination with molecular modeling in the method taught by Chen in order to determine the energy of formation of the different monomers which could be used to form a template as taught by Dong and the energy of formation of the different monomer template complexes as taught by Ogawa for the purpose of providing experimental confirmation of the data provided by the molecular modeling in order to confirm that the modeling provides data is correct. 
Response to Arguments
7.	Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejections of Norton in view of Wu and Steinfeld in view of Wu that a skilled person would not arrive at the method of claim 1 in view of Wu taken alone or in combination with Norton or Steinfeld.
Specifically, the teaching of Wu relates to the relationship between the energy for formation of the “complex” and the capacity factor, k’, as a tool to differentiate the binding ability of a series of analogues with a set of preformed polymers. The “complex” in this case is the structure formed between the test analyte and the pre-formed MIP material prepared as a block polymer by conventional thermal polymerization, with the block polymer crushed and ground and the particles separated by sieving and sedimentation into the size range of 30-54 mm. As such, the approach followed by Wu represents an attempt to predict the retention of the analyte, with the term “complex” referring to the molecular structure established between the test molecule and the preformed polymer, and not a procedure to optimize the ratio of the monomer to template molecule at the stage of the pre-polymerization complex.
Wu addresses the interaction of a template molecule (as determined from the relative capacity factor k’(retention) values) with polymerized monomers, i.e., with preformed polymers, under traditional chromatographic conditions. As such, the study by Wu does not provide any teaching on how the optimal ratio of a monomer for a specific template could be determined at the stage prior to polymerization.
	This argument is not found to be persuasive as Wu indicates a computer simulation was performed concerning several possible conformations of templates, functional monomers and template-monomer complexes ( pg 945 column 2 paragraph 6), which indicates the non polymerized monomer was used.  Wu provides examples of the  conformations of the complexes that where considered  (pg 946 column 1 figure 2) 

    PNG
    media_image3.png
    472
    540
    media_image3.png
    Greyscale
 

Which clearly do not calculate the entire polymer structure when considered the complex, and therefore as is stated by Wu teaches a template monomer complex which be the indicated prepolymerization complex.  Wu indicates that they found that the sequence of interaction energy was coincident with the sequence of capacity factor of the template molecule on its own MIP column (pg 945 column 1 paragraph 1). The chromotagraphic evaluation was indicated to be carried out after computer simulation and the sequence of capacity factor by chromatographic evaluation was in agreement with the calculation (pg 945 column 1 paragraph 1). The chromotagraphic evaluation was therefor used in order to check that the computer simulations of the template monomer complex provided useful data when compared to real life molecularly imprinted polymers. Wu additionally indicates that the energy difference between 1:1 template monomer complexes and 1:2 template monomer complexes can be compared with one another (pg 948 column 1 paragraph 4-5). Wu also indicates that the interaction of energy of the monomer complex is coincident with the capacity factor of the template molecule  when polymerized (pg 9445 column 1 paragraph 1),  which indicates that complexes having different number of monomer would provide different capacity factors for the molecularly imprinted polymer formed from the complex. As such the monomer template ratio which would provide the lowest energy requires the specific ratio of monomer to template required is used in order to form the complex which has the greatest interaction energy.  Wu indicates that the computer simulations used can be applied to monomer selection and synthesis for high quality molecular imprinted polymers (pg 948 column 2 paragraph 2) which would also indicate the ratio between the monomer and the template. 
Applicant further argues that the computer simulations results discussed on pages 945-946 of Wu relate to evaluating the interactions of different templates with the same monomer methacrylic acid and determining a sequence of interaction energy. Wu does not provide a group of monomers assess the energy of formation of the complexes formed for each monomer against the same template and then select a particular monomer based on the energy of formation. 
This argument is not found to be persuasive as Wu teaches the at the interaction of the various templates was calculated for template monomer complexes for both MMA, methacrylic acid, and AAm, acrylamide (pg 947 column 1 paragraphs 2-3 and tables 5-7 and pg 946 column 1 paragraphs 3-5 and table 2). Additionally Wu specifically indicates that he computer simulation method indicted by Wu “is maybe useful for finding a suitable functional monomer for a given template, especially when a new functional monomer needs to be developed” and that “It is anticipated that computer simulation used in this paper can be applied into monomer selection and synthesis for high quality MIP” (pg 498 column 2 paragraph 2). This would drive one of ordinary skill in the art at the time of filling to use the computer simulation of Wu in the selection of a functional monomer for a given template. 
Applicant further argues that Wu does not teach the use of molecular modelling to select the ratio of monomer to template to use when preparing a MIP. At page 948, Wu discloses that there can be complexes (in the sense of the term “complex” used in Wu) formed not only of one template and two monomer units, but also other compositions. The document compares the interaction energy of a 1:1 complex and a 1:2 complex, with the interaction energy of the 1:1 complex being smaller. Wu then observed that the sequence of the interaction energy for different templates with the same monomer was different for 1:1 complexes and 1:2 complexes. The document compared the observed chromatographic results with the calculated interaction energies and concluded that the chromatographic data was coincident with the sequence of interaction energy to form a 1:2 complex. Essentially, Wu rationalizes the observed chromatographic findings using modelling. However, the document stops a long way short of teaching or suggesting a method of designing a MIP for a particular template, where different ratios of monomer to template are evaluated using modelling or NMR, and used to guide the MIP design. The study of Wu deals exclusively with the overall differences in potential retention behavior that could be achieved with different monomers when polymerized. Their use of the changes in Gibbs free energy as a measure of the energy of formation offers only an ipso facto description of how different monomers could possibly behave when polymerized in terms of the corresponding capacity factors, k’s. Their use of the molecular modelling has thus been solely employed in the contextual framework to rationalize the retention (k) behavior of the derived MIPs, and not as a robust procedure to optimize the choice of monomer ratios. Their study does not provide any insight into what ratio of monomer to template should be chosen that would be optimal for a specific monomer. Moreover, the information provided in Wu does not provide any teaching how the correct choice of this ratio leads to a polymer with regard to optimal performance, cost efficiency or practicability of use with a specific monomer or template.
This argument is not found to be persuasive as applicant does not claim that the ratio of monomers is selected to lead to a having optimal performance, cost efficiency or practicality of use with a specific monomer or template or that the ratio is optimized.  What is claimed is that there is a method comprising the septs of assessing the energy formation of the complex formed between the template and a varying number of the monomers and selecting the ratio of monomers to template using the energy of formation of the complex as a factor in the selection. Wu does teach that the interaction energy of a 1:1 complex and a 1:2 complex, with the interaction energy of the 1:1 complex being smaller (pg 948 column 1 paragraph 4-5) indicating a comparison of the energy of formation of complexes formed between the template and a varying number of the monomers. Wu also indicates that the interaction of energy of the monomer complex is coincident with the capacity factor of the template molecule when polymerized (pg 9445 column 1 paragraph 1), which indicates that complexes having different number of monomer would provide different capacity factors for the molecularly imprinted polymer formed from the complex. As such the monomer template ratio which would provide the lowest energy requires the specific ratio of monomer to template required is used in order to form the complex which has the greatest interaction energy.  Wu indicates that the computer simulations used can be applied to monomer selection and synthesis for high quality molecular imprinted polymers (pg 948 column 2 paragraph 2). As the computer simulations are also used to determine the interaction energy of the different complexes having different numbers of monomers per template this selection of monomer would be considered to also include the ratio of monomer to template that would have been required to form the indicated monomer template complex. It would have been obvious to one of ordinary skill in the art at the time of filling to select the ratio of monomer to template in order that the highest interaction energy of the monomer complex can be formed in order to provide a molecularly imprinted polymer having the highest retention capability, which would require a ratio of monomer to template that can form the indicated complex and as such would use the energy of formation of the complex as a factor in selection. As such the rejections are maintained. 

Conclusion
8.	Claims 1, 23-27, 29-32 and 39-43 are rejected. No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763                                                                                                                                                                                          

/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763